DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendments and remarks filed on 20 October 2020.  Claims 1 through 20 are currently pending and have been examined. 
Response to Amendment
Applicant’s amendments to claims 1, 10, and 20 have been entered. 
The 35 U.S.C. 112(b) rejection remains because the limitation for computing “a range of values of each probability of success constrained by the corresponding level of knowledge score” is unclear.  The rejection is updated below in light of the claim amendments. 
Applicant’s amendments to claims 1, 11, and 20 are insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains and is updated below in light of the claim amendments. 
Examiner has established new grounds of rejection under 35 U.S.C. 103, as necessitated by amendment.  See updated rejection below. 
Response to Arguments
Regarding the claim rejections under 35 U.S.C. 103, Applicant’s arguments to respect claims 1 through 20 have been considered but are moot in view of the new grounds of rejection necessitated by Applicant's amendment to the claims. See the reject set forth below for details. 
 Regarding the 35 U.S.C. 101 rejections, Applicant’s arguments have been fully considered, but are not persuasive.  
Applicant asserts that claim 1 does not fall within any of the subject matter grouping detailed in the 2019 Revised Subject Matter Eligibility Guidance.  Examiner respectfully disagrees. Claim 1 recites receiving a first set of geological factors, retrieving data pertaining to at least one second site, and receiving a user input indicating a comparison.  Each of these steps amounts to data gathering which is considered insignificant extra-solution activity.  (see MPEP 2106.05(g)).  Furthermore, adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. (see MPEP 2106.05(d)).
Claim 1 also recites computing a level of knowledge score and a probability of success for each of the geological factors, the level of knowledge score comprising a metric scoring availability, quantity, and quality of data pertaining to a geological factor …, a range of values of each probability of success constrained by the corresponding level of knowledge score.  Examiner notes that a mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical 
Claim 1 additionally recites limitations for inferring, based upon the comparison using machine learning, a level of knowledge score and a corresponding probability of success for each of the geological factors. Examiner notes that the additional elements of a machine learning algorithm and computer do not result in computer functionality or technical/technology improvement and hence do not result in a practical application.  The machine learning algorithm and the computer limitation simply process the data through inputting and outputting data.  Processing data is mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, Fed. Cir. 2017).  Thus, the additional limitations of machine learning algorithm and computer limitations do not transform the abstract idea into a practical application.  
Lastly, claim 1 recites a limitation for assessing a probability of success of the first site using the level of knowledge score and the corresponding probability of success for each of the geological factors of the first site.  Examiner notes that claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.  Additionally, claims can recite a mental process even if they are claimed as being performed on a computer. The steps for inferring and assessing fall within the mental processes grouping of abstract concepts because 
Applicant additionally asserts that claim 1 is an improvement of a technological field and is therefore a practical application of the exception.  Examiner respectfully disagrees. To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.  Claim 1, herein, does not fit into any of the stated practical application exceptions because the computer, recited as the additional element, is used generically to collect and analyze the received and retrieved data. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 10, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the range of values of each probability of success constrained by the corresponding level of knowledge score.”  The claim limitation is recited as follows: “computing a level of knowledge score and a probability of success for each of the geological factors of the second set of geological factors, the level of knowledge score comprising a metric scoring availability, quantity, and quality of data pertaining to a geological factor of the second set of geological factors, a range of values of each probability of success constrained by the corresponding level of knowledge score.” However, the written descriptions of paragraphs [0022] and [0071] provide contradictory explanations for this limitation.  The Specification at [0022] states: “methodologies use the LOK metric to constrain a possible range of values to be assigned to the POS.”  The description of paragraph [0022] mirrors the claim but both the specification and the drawings fail to explain how a finite level of knowledge score generates the recited “range of values.”  The Specification at [0071] contradicts the claim language and paragraph [0022], stating: “The model is then used to infer the LOK score of the current prospect characterization. Along with this LOK inference, the system also provides a suggestion of a POS consistent with the corresponding LOK scale … In POS assessment block 612, experts assess the geological factor POS constrained to the range of values defined by the current inferred LOK and provides a new geological factor risk assessment to KB 608.”  Paragraph [0071] suggests that the POS is constrained to the range (“scale”) of the LOK, not a range of POS values constrained 
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 10, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is unclear how the computing step is performed to obtain the recited “range of values of each probability of success constrained by the corresponding level of knowledge score.” As stated above in the 35 U.S.C. 112(a) rejection, the written descriptions of paragraphs [0022] and [0071] provide contradictory explanations for this limitation and further the Specification fails to adequately describe how the claimed computation is performed such that one of ordinary skill in the art of data analytics and mathematical relations could generate the resulting “range of values of each probability of success constrained by the corresponding level of knowledge score.”  Claims 2 through 9 depend from claim 1, claims 11 through 19 depend from claim 10 and inherit these deficiencies.  Therefore claims 1 through 20 are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 is directed to a process for geological risk assessment; claim 10 is directed to a product for geological risk assessment; and claim 20 is directed to a system for geological risk assessment.
Claims 1, 10, and 20 recite substantially the same limitations.  Taking claim 1 as representative, claim 1 recites at least the following limitations: receiving a first set of geological factors associated with a first site; retrieving data pertaining to at least one second site with a second set of geological factors similar to the first set of geological factors of the first site; receiving a user input indicating a comparison of the first set of geological factors to the second set of geological factors; computing a level of knowledge score and a probability of success for each of the geological factors of the second set of geological factors, the level of knowledge score comprising a metric scoring availability, quantity, and quality of data pertaining to a geological factor of the second set of geological factors, a range of values of each probability of success constrained by the corresponding level of knowledge score; inferring, based upon the comparison using a machine learning model, a level of knowledge score and a corresponding probability of success for each of the geological factors of the first set of geological factors; assessing a probability of success of the first site using the level of knowledge score and the corresponding probability of success for each of the geological factors of the first site. 
The recited limitations for receiving a first set of geological factors, retrieving data pertaining to at least one second site, and receiving a user input indicating a comparison amount to data gathering which is considered insignificant extra-solution activity.  (see MPEP 2106.05(g)).  Furthermore, adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. (see MPEP 2106.05(d)).
The recited limitation for “computing” a level of knowledge score, a probability of success, and a range of values, under the broadest reasonable interpretation of the claim in light of the specification, fall within the mathematical concepts grouping because a range of values is computed based on a computed score that encompasses a mathematical calculation.  
The recited limitations for a comparison of the first set of geological factors to the second set of geological factors;  inferring, based upon the comparison using machine learning, a level of knowledge score and a corresponding probability of success for each of the geological factors; and assessing a probability of success of the first site using the level of knowledge score and the corresponding probability of success for each of the geological factors of the first site
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

The judicial exception is not integrated into a practical application.  In particular, the claims only recite a processor and storage device that include the executable instructions.  These elements are recited at a high level of generality and amount to no more than instructions to apply the exception using generic computer components.  The receiving and retrieving steps for collecting data are recited at a high level of generality (i.e., as a general means of gathering data for use in the comparison step), and amount to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Accordingly, the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and medium implementing instructions amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.   Examiner notes that the additional elements of a machine learning algorithm and computer do not result in computer functionality or technical/technology improvement and hence do not result in a practical application.  The machine learning algorithm and the computer limitation simply process the data through inputting and outputting data.  Processing data is mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, Fed. Cir. 2017).  Thus, the additional limitations of machine learning algorithm and computer limitations do not transform the abstract idea into a practical application.  
Dependent claims 2 through 9 and 11 through 19 include the abstract ideas of the independent claims.  The dependent claims recite at least the following limitations: retrieving data from a knowledge base; updating the knowledge base; receiving, converting, and storing unstructured data; processing the unstructured data using natural language processing techniques; receiving, analyzing, and storing measurement data; pair-wise comparison of the first set of geological factors to the second set of geological factors; receiving user feedback computer usable code transferred over a network from a remote data processing system and computer usable code is downloaded over a network to a remote data processing system, the claims merely link the abstract idea to the particular technological environment using generic data communication devices. (see MPEP 2106.05(h)). The claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more. The analysis above applies to all statutory categories of the invention.  Therefore, Claims 1 through 20 are considered ineligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 3, 6 through 12, and 15 through 20 are rejected under 35 U.S.C. 103 as being unpatentable over Imhof (US 2015/0254567) in view of Imhof et al. (US 2013/0064040).
Regarding Claim 1, Imhof discloses a computer-implemented method for geological risk assessment, the method comprising:   (This invention relates generally to the field of geophysical prospecting, and more particularly to the interpretation of seismic data. Specifically, the disclosure describes a pattern recognition method to analyze and mine seismic and geoscience data for potential hydrocarbon opportunities. Imhof [para. 0002]. …The method, which may be computer implemented, may include defining a conceptual model of subsurface hydrocarbon accumulations. Imhof [para. 0046, 0074; Fig. 14]);
receiving a first set of geological factors associated with a first site; (At block 702 seismic data may be obtained and stored. The seismic data may be stored in the form of a seismic model, a seismic volume and/or a group of seismic traces. At blocks 704 and 706, various observations are determined and stored into a database. In particular, geologic attributes 
retrieving data pertaining to at least one second site with a second set of geological factors similar to first set of geological factors of the first site; (To construct such a system, favorable configurations or specific plays should be defined, observations should be made and entered into databases, and then these definitions should be used to query databases for locations where these definitions are satisfied in light of observations and assumptions.  Imhof [para. 0068, 0097]);
receiving a user input indicating a comparison of the first set of geological factors to the second set of geological factors; (In an exemplary application, an agent requests a list of all locations where the observations are compatible with the conceptual model for an anticline play. The visualization and analysis of the results may be performed to identified leads, plays, or play elements. At block 718, the leads from the visualization and analysis and/or the query may optionally be rated and ranked.  Imhof [para. 0080, 0084, 0115]);
computing a level of knowledge score and a probability of success for each of the geological factors of the second set of geological factors;  (At block 718, the leads from the visualization and analysis and/or the query may optionally be rated and ranked.  … 
computing a probability of success for the first site; and assessing a probability of success of the first site using the level of knowledge score and corresponding probability of success for each of the geological factors of the first site (Imhof [para. 0080, 0119], 
Although Imhof discloses validating and updating the models iteratively (Imhof [para. 0116],) Imhof fails to explicitly recite computing a level of knowledge score and a probability of success for each of the geological factors of the second set of geological factors, the level of knowledge score comprising a metric scoring availability, quantity, and quality of data pertaining to a geological factor of the second set of geological factors, a range of values of each probability of success constrained by the corresponding level of knowledge score; inferring, based upon the comparison using a machine learning model, a level of knowledge score and a corresponding probability of success for each of the geological factors of the first set of geological factors.  Imhof et al. (US 2013/0064040) discloses these limitations. (The invention in one of its aspects is a method that computes multi-scale and typically structure-oriented seismic attributes that relate to the classical elements of a hydrocarbon system.  … The attributes are spatially correlated and compared against a catalogue of hydrocarbon trap configurations to determine the potential presence of hydrocarbon traps and to estimate confidence of their existence. Imhof et al. (‘64040) [para. 0035]. … In one embodiment, the invention is a computer-implemented method for analyzing a volume composed of voxels of seismic data representing a subsurface region for presence of a hydrocarbon system or a particular play, comprising … ranking the plurality of segments for presence of a hydrocarbon system or the particular play based at least partly on prospectivity scores for the voxels of seismic data in each segment  wherein the prospectivity score is based on computation of at least two attributes that relate to different elements of a hydrocarbon system or of the particular play.  Imhof et al. (‘64040) [para. 0036-0039]. … Scoring may include normalization, conditioning, combining, or scaling. For some of the play or hydrocarbon system elements, this step takes at least one attribute per available element to form a score for every partition (or in the simplest case, for every voxel) that expresses the likelihood or expectation of a particular element being contained in a particular partition. … an attribute is directly used as a score to indicate whether or not a particular element is present at any given location or not. Different attributes, however, can have different ranges for their values. Imhof et al. (‘64040) [para. 0151-0157]. … Prospect evaluation may include aspects of step 4, scoring. … The Bayesian interpretation provides a standard set of procedures and formulae to perform this calculation. One method to integrate the requirements for a particular configuration and to determine its likelihood is by use of a Bayesian Belief Network (BBN). … the scores for trap, source, migration, and DHI are all combined to yield an accumulation score. All accumulation scores can now be weighted by size and confidence to risk and rank potential hydrocarbon targets.  Imhof et al. (‘64040) [para. 0162- 0164]). It would have been obvious to one of ordinary skill in the art of hydrocarbon exploration and data analysis before the effective filing date of the claimed invention to modify the step for computing the level of knowledge score and the probability of success taught by Imhof et al. to include the level of knowledge score comprising a metric scoring availability, quantity, and quality of data pertaining to a geological factor of the second set of geological factors, a range of values of each probability of success constrained by the corresponding level of knowledge score as taught by Imhof et al. (‘64040) in 
Regarding Claim 2, Imhof et al. and Imhof et al. (‘64040) disclose a method, wherein the data is retrieved from a knowledge base. (This diagram 600 includes observations, assumptions, and definitions stored in a repository 602, which may be accessed to obtain results to one or more queries from interpreters 604 or a query agent 606, which may be a computer system. The repository 602 may be a database, memory or other suitable storage device that may be accessed to obtained the stored data. Imhof et al. [para. 0069-0072; Fig. 6]. … One method of formalizing a conceptual model is through the use of an ontology. An ontology formally represents knowledge as a set of concepts within a domain, and the relationships among those concepts.  Imhof et al. [para. 0082-0087]). 
Regarding Claim 3, Imhof et al. and Imhof et al. (‘64040) disclose a method, further comprising: updating the knowledge base based on the assessment. (The interpreter may discover that some expected successes are missing or that some expected failures are returned, indications that the assertion model (e.g., observations) are inadequate or incorrect, that assumptions in the interpretational model are insufficient or incorrect, or that the conceptual model incorrectly represents the domain of hydrocarbon accumulations. The interpreter may need to revise the assumptions in the interpretation model (as noted in block 710), the observations in the assertion model (as noted in blocks 704 and 706), or as a last resort, the conceptual model itself (as noted in block 712). Thus, in a preferred embodiment, the interpreter or the agent interactively refines the queries, adjusts the interpretational (and conceptual) assumptions, and manipulates the observations, effectively looping over blocks 704, 706, 709, 710, 714 and 716. Imhof et al. [para. 0118; Fig. 7]).
Regarding Claim 6, Imhof et al. and Imhof et al. (‘64040) disclose a method, further comprising: receiving measurement data associated with the second site; analyzing the measurement data to provide a geological interpretation of the measurement data; and storing the interpreted data in the knowledge base as structured data. (Based on these and other criteria, the identified leads are rated and ranked, which may be a subjective scale determined by the interpreter or a set of instructions. Regardless, the identified leads, query results, leads and/or other results may be stored in memory, as shown in block 720. The memory may be the memory of a computer system and/or a database, which may be accessed for further analysis. Imhof et al. [para. 0080]).
Regarding Claim 7, Imhof et al. and Imhof et al. (‘64040) disclose a method, wherein the comparison is a pair-wise comparison of the first set of geological factors and the second set of geological factors. (In the exemplary application, the conceptual model contains components 802 to 820 that define concepts relating to plays, play types and elements thereof, stratigraphy, geologic time, structural elements such as folds and faults, objects such as geobodies and surfaces, different rock types and the minerals that form the different rock types, or auxiliary entities such as file systems, file types, authors, and timestamps.  Imhof et al. [para. 0088] … In block 710, the interpreter defines the interpretational model that specifies assumptions linking observations to concepts. The conceptual model, which is formed in block 712, and the interpretational model, which is formed in block 710, are separate models because the conceptual model captures the essence of the domain, while the interpretation model contains 
Regarding Claim 8, Imhof et al. and Imhof et al. (‘64040) disclose a method, further comprising: receiving feedback associated with the assessment of the probability of success of the first site from one or more other users; and adjusting the assessment based on the feedback. (In system, the interpreter may make further queries to the system as to why a specified location was flagged or not flagged and/or the interpreter may also change definitions in response to an unexpected query results. Imhof et al. [para. 0068, 0126]).  
Regarding Claim 9, Imhof et al. and Imhof et al. (‘64040) disclose a method, wherein the assessment is performed by a subject-matter expert.  (In this diagram 600, an interpreter or more typically a group of experts 608, defines a first model or a conceptual model 610 that specifies the elements of the hydrocarbon system and plays as well as their relationships, as shown in block 609. Imhof et al. [para. 0070, 0082-0087; Fig. 6]).
Claims 10 through 12, and 15 through 17 recite limitations that are substantially similar to those of claims 1 through 3, and 6 through 8 respectively, and are therefore rejected based upon the same reference combinations, reasoning, and rationale.  Claims 10 through 12 and 15 through 17 are directed to a computer useable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, which is taught by Imhof et al.  (As used herein, the terms "computer-readable medium" or "tangible machine-readable medium" refer to any tangible non-transitory 
Regarding Claim 18, Imhof et al. and Imhof et al. (‘64040) disclose a computer usable program product, wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system. (As used herein, the terms "computer-readable medium" or "tangible machine-readable medium" refer to any tangible non-transitory storage that participates in providing instructions to a processor for execution.  Imhof et al. [para. 0039, 0135]. … The communications adapter 1422 may couple the computer system 1400 to a network (not shown), which may enable information to be input to and/or output from system 1400 via the network (for example, a wide-area network, a local-area network, a wireless network, any combination of the foregoing).  Imhof et al. [para. 0133]).
Regarding Claim 19, Imhof et al. and Imhof et al. (‘64040) disclose a computer usable program product, wherein the computer usable code is stored in a computer readable storage device in a server data processing system, Page 41 of 45 Docket No. P201805133US01and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system. (As used herein, the terms "computer-readable medium" or "tangible machine-readable medium" refer to any tangible non-transitory storage that participates in providing instructions to a processor for execution.  Imhof et al. [para. 0039, 0135]. … The communications adapter 1422 may couple the computer system 1400 to a network (not shown), which may enable information to be input to and/or output from system 1400 via the network (for example, a wide-area network, a local-area 
Regarding Claim 20, claim 20 recites limitations that are substantially similar to those of claim 1 and is therefore rejected based upon the same reference combinations, reasoning, and rationale.  Claim 20 is directed to a computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions, which is taught by Imhof et al.  (FIG. 14 is a block diagram of a computer system 1400 that may be used to perform any of the methods disclosed herein. … The CPU 1402 may execute the various logical instructions according to disclosed aspects and methodologies. For example, the CPU 1402 may execute machine-level instructions for performing processing according to aspects and methodologies disclosed herein.  Imhof et al. [para. 0131-0135]).

Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Imhof (US 2015/0254567) in view of Imhof et al. (US 2013/0064040), and in further view of Knight et al. (US 2017/0139078).
Regarding Claim 4, although Imhof et al. and Imhof et al. (‘64040) combined disclose receiving diverse types of data, including structured data and storing structured data in the converting the unstructured data to structured data (In the oil well setting, detailed metadata for each sample will be collected and compiled in a spreadsheet, database, or other system for organizing tabular or otherwise structured information. Text mining or other techniques may also be used to convert unstructured information into structured information for analysis, or the unstructured data may be analyzed directly.  Knight et al. [para. 0089, 0439]). It would have been obvious to one of ordinary skill in the art of estimating a prospect’s value on the chance of hydrocarbon accumulation (geological risk assessment) before the effective filing date of the claimed invention to modify the combined data processing and storing steps of Imhof et al. and Imhof et al. (‘64040) combined to include converting the unstructured data to structured data as taught by Knight et al. in order to provide for ready and efficient access and utilization in subsequent steps. Knight et al. [0094].
Regarding Claim 5, Imhof et al., Imhof et al. (‘64040), and Knight et al. combined disclose a method, wherein converting the unstructured data to structured data includes processing the unstructured data using natural language processing techniques
Claims 13 and 14 recite limitations that are substantially similar to those of claims 4 and 5 respectively, and are therefore rejected based upon the same reference combinations, reasoning, and rationale.  Claims 13 and 14 are directed to a computer useable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, which is taught by Imhof et al.  (As used herein, the terms "computer-readable medium" or "tangible machine-readable medium" refer to any tangible non-transitory storage that participates in providing instructions to a processor for execution.  Imhof et al. [para. 0039, 0135]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bryant et al. (US 2010/0174489) – The present invention provides a methodology for managing hydrocarbon exploration of at least one prospect. The methodology involves a plurality of process iterations carried out over time. During each processing iteration, a number of operations are performed as follows. First, in operation a), input parameters representing attributes of the prospect are used as input data to a risk-based probabilistic computer system. The risk-based probabilistic computer system generates estimates of probability-of-success and corresponding hydrocarbon volumes for the prospect as well as key performance indicators for prospect in accordance with the input data. Second, in operation b), the key performance indicators generated in a) are reviewed to identify at least one gap in knowledge of the prospect as well as identify recommended exploration activities that 
Yarus et al (US 2016/0145991) - The process then determines a probability of success for each of the cells of the earth model (referred to herein as a probability model) based on the geological property values at step 506. For instance, for every cell in the model, there is a probability of encountering a predetermined range of values for the geological properties (e.g., porosity, permeability, and brittleness) that are good indicators of success.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623